IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

SVETLANA NATALICHEVA and                             )           No. 82329-9-I
GREGORY GRIDIN, and the marital                      )
community composed thereof,                          )           DIVISION ONE
                                                     )
                       Appellants,                   )           UNPUBLISHED OPINION
                                                     )
               v.                                    )
                                                     )
CITY OF REDMOND, a Washington                        )
Municipal Corporation,                               )
                                                     )
                       Respondent.                   )
                                                     )

        HAZELRIGG, J. — Svetlana Natalicheva appeals from an order granting

 summary judgment dismissal of her negligence claim against the City of Redmond.

 She argues the court erred in finding the City was entitled to recreational use

 immunity under RCW 4.24.200 and .210. Because Natalicheva fails to raise a

 material issue of fact as to the artificial condition exception to statutory immunity,

 dismissal was proper.


                                             FACTS

        In August 2017, Svetlana Natalicheva sustained life-altering injuries at

 Idylwood Park in Redmond, Washington after a tree limb fell over 80 feet and

 struck her. Natalicheva and a friend were in the park sitting in the shade under a

 tree as their children swam in a nearby lake when Natalicheva was knocked




     Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 82329-9-I/2


unconscious by the branch and suffered numerous serious injuries such that she

effectively lost the use of her left arm. She sued the City of Redmond (City) for

negligence, alleging the City knew the cottonwood trees at Idylwood Park posed a

risk of “sudden limb drop” (SLD), a condition where otherwise healthy trees lose

their branches without warning.1 The City moved for summary judgment, seeking

dismissal of the claim under the recreational use immunity authorized by RCW

4.24.200, .210. The City also moved to strike portions of Natalicheva’s expert

witness declarations as too attenuated from their fields of expertise. The trial court

granted the motion to strike and the motion for summary judgment dismissal.

Natalicheva timely appealed.


                                          ANALYSIS

I.     Summary Judgment Standard and Recreational Use Immunity

       This court reviews a decision on summary judgment de novo, conducting

the same inquiry as the trial court. Schwartz v. King County, 14 Wn. App. 2d 915,

926, 474 P.3d 1092 (2020). “‘We consider all facts submitted and all reasonable

inferences from the facts in the light most favorable to the nonmoving party.’” Id.

(quoting Rublee v. Carrier Corp., 192 Wn.2d 190, 199, 428 P.3d 1207 (2018)). If,

based on the record, “there are no genuine issues of material fact and the moving

party is entitled to judgment as a matter of law,” summary judgment is proper.

Swinehart v. City of Spokane, 145 Wn. App. 836, 844, 187 P.3d 345 (2008).

       RCW 4.24.200 and .210 provide statutory immunity for “landowners who

open their land to the public for recreational purposes, free of charge.” Jewels v.


       1   The phenomenon is also referred to as “summer limb drop.”


                                              -2-
No. 82329-9-I/3


City of Bellingham, 183 Wn.2d 388, 395, 353 P.3d 204 (2015). The statutes aim

to “encourage landowners to open their lands to the public for recreational

purposes.” Davis v. State, 144 Wn.2d 612, 616, 30 P.3d 460 (2001) (citing RCW

4.24.200).

       Natalicheva correctly notes in her opening brief that the recreational use

immunity is an affirmative defense. See Camicia v. Howard S. Wright Const. Co.,

179 Wn.2d 684, 696–97, 317 P.3d 987 (2014). As an affirmative defense, the

landowner must demonstrate that the land: “‘(1) was open to members of the public

(2) for recreational purposes and [that] (3) no fee of any kind was charged.’” Id. at

695–96 (alterations in original) (quoting Cregan v. Fourth Mem’l Church, 175

Wn.2d 279, 284, 285 P.3d 860 (2012)). Once the landowner has made this

showing, they are entitled to immunity. Jewels, 183 Wn.2d at 395. However, an

injured party “‘may overcome this immunity by showing’” an exception applies,

including where an individual is injured “‘by reason of a known dangerous artificial

latent condition for which no warning signs were posted.’” Id. (quoting Davis, 144

Wn.2d at 616). Natalicheva argues because recreational use immunity is an

affirmative defense, the landowner bears the burden to show the exception does

not apply. This is contrary to our case law. Natalicheva does not contest that the

statute applies, therefore under Jewels, she bears the burden to demonstrate the

artificial condition exception applies.

       Our courts “have consistently held that the four terms: ‘known,’ ‘dangerous,’

artificial,’ and ‘latent’ modify the term ‘condition,’ not one another.” Swinehart, 145

Wn. App. at 845 (quoting Van Dinter v. City of Kennewick, 121 Wn.2d 38, 46, 846




                                          -3-
No. 82329-9-I/4


P.2d 522 (1993)).          The injury-causing condition, therefore must be known,

dangerous, artificial, and latent. Id. “If one of the four elements is not present, a

claim cannot survive summary judgment.” Davis, 144 Wn.2d at 616. Natalicheva

does not argue the recreational use immunity statute does not apply, but rather

focuses on the application of the exception. The City does not argue the condition

is not dangerous, concentrating its analysis on the other three elements (known,

artificial, and latent).


II.     Known Dangerous Artificial Latent Condition

        Natalicheva first argues the trial court erred by analyzing the injury-causing

condition as the falling tree limb “in isolation” from the area underneath the tree

(“target zone”) , which is maintained by the City. The “target zone” or “target area”

was defined by an arborist employed by the City as describing the physical space

underneath the canopy of a tree where a tree limb might land if it fell. Natalicheva

argued before the trial court that by altering the grass area beneath a cottonwood

tree, the City “invited” individuals to sit in this “target zone” where a falling tree

branch might land. She contends the injury-causing condition should be viewed

as the cottonwood tree susceptible to SLD and the area underneath the tree

maintained by the City because the artificially altered grassy area is an external

circumstance causally related to her injury.

        In analyzing the artificial condition exception to recreational use immunity,

the court’s first step “is to identify the injury-causing condition.” Swinehart, 145

Wn. App. at 845. Because we view all facts and reasonable inferences in the light

most favorable to the nonmoving party, the court “must adopt” the nonmoving



                                          -4-
No. 82329-9-I/5


party’s “view of the injury-causing condition” if it is supported by facts in the record.

See Id. at 846. Our state Supreme Court has held “[t]he condition is the specific

object or instrumentality that caused the injury, viewed in relation to other external

circumstances in which the instrumentality is situated or operates.” Ravenscroft v.

Wash. Water Power Co., 136 Wn.2d 911, 921, 969 P.2d 75 (1998). For example,

in Ravenscroft the injury-causing condition was not simply trees in their natural

state, but trees cut down to stumps viewed in relation to “the water channel and

the water level.” Id. This was because the landowner there had not only cut down

the trees, leaving the stumps behind, but also artificially raised the water level such

that the stumps were not immediately visible to anyone using the waterway. Id. at

923. In Swinehart, Division III of this court found the injury-causing condition was

the exit of a slide “as it rest[ed] on a bed of wood chips.” 145 Wn. App. at 846. In

Van Dinter, the injury-causing condition was a caterpillar-shaped piece of

playground equipment and its placement, “rather than the caterpillar as viewed in

isolation.” 121 Wn.2d at 44.

       Here, Natalicheva argues the injury-causing condition is not the cottonwood

tree “viewed in isolation,” but “the target zone where falling limbs can injure park

patrons” in relation to the grassy area maintained by the City. In her response in

opposition to the City’s motion for summary judgment, Natalicheva argued the

City’s maintenance of the grassy area underneath the tree acted as a “lure” which

“invites the unsuspecting public” into danger. Our state Supreme Court analyzed

a similar argument in Davis, where tire tracks leading up to a natural drop-off were

not “so closely related as to create a single artificial condition,” distinguishing the




                                          -5-
No. 82329-9-I/6


case from the court’s earlier decision in Ravenscroft, 144 Wn.2d at 617, 618. The

Davis court stated “the artificial condition in Ravenscroft was unique,” because the

artificial external circumstance “completely altered the natural condition of that

object,” such that “[t]he two conditions could not reasonably be analyzed as

independent circumstances.” Id. at 618. This close relationship between the

injury-causing condition “and an artificial external circumstance [like the one found

in Ravenscroft] is rare.” Id. In contrast, the tracks leading to the drop-off in Davis

had a more attenuated relationship because “the drop-off itself remained in its

natural state.” Id. at 619. Had the plaintiff “walked up to the drop-off following a

set of artificial tire tracks, he still would have encountered the drop-off in its natural

condition.” Id.

       Natalicheva attempts to distinguish Davis by arguing the “recreational area

and the target zone cannot be encountered independently.” While we must adopt

the nonmoving party’s definition of the condition, we are not bound to a definition

unsupported by facts in the record or a reasonable inference. Even viewing the

evidence in the light most favorable to Natalicheva, it is not reasonable to define

the condition as the maintained grassy area in the “target zone” and the tree. The

“specific object or instrumentality that caused the injury” was the cottonwood limb

that succumbed to SLD and fell, striking Natalicheva. See Ravenscroft, 136 Wn.2d

at 921. Had the City not maintained the area underneath the tree, Natalicheva still

could have walked underneath the tree susceptible to SLD in its natural state. The

artificial “lure” of a grassy area, like the tire tracks in Davis, was not so closely

related to the natural condition as to become one artificial condition.              The




                                          -6-
No. 82329-9-I/7


relationship is so attenuated that this question may be determined as a matter of

law, and summary judgment in favor of the City was proper.

        Further, if this court held as Natalicheva urges, our decision would run

contrary to the express public policy underlying the recreational use immunity

statute. Christopher Tolonen, on behalf of the City, testified that SLD is observed

in several species of trees common to western Washington: “maple, alder,

sycamore and cottonwoods, among others.” Natalicheva submitted no evidence

to contest this testimony.        Further, Natalicheva’s own experts agreed a tree

suffering from SLD “would generally appear to be healthy.” To hold the City, or

other landowners, liable for injuries from trees that appear healthy would

contravene recreational use immunity, which seeks to “encourage landowners to

open their lands to the public for recreational purposes” by providing immunity from

liability. See Davis, 144 Wn.2d at 616. Given the proliferation in Washington of

the sorts of trees susceptible to SLD, the limitation on recreational use immunity

proposed by Natalicheva would have a chilling effect on the availability of outdoor

recreation on lands opened to the public for such use.                     We recognize the

seriousness of Natalicheva’s injuries and the harm she has suffered, but we must

also recognize, and defer to, the public policy identified and implemented by our

state legislature.

        Because Natalicheva has failed to raise a material issue of fact as to the

element of artificiality such that an exception to recreational use immunity applies,

judgment as a matter of law in favor of the City is proper.2


        2 Because Natalicheva must raise a material issue of fact as to all four elements in order
to avoid summary judgment dismissal based on recreational use immunity, we need not reach the


                                              -7-
No. 82329-9-I/8


III.   Order Striking Expert Declarations

       Natalicheva also argues the trial court erred in granting the City’s motion

to strike portions of her expert declarations. The court struck several paragraphs

in declarations from Zeb Haney and Favero Greenforest, finding they contained

improper evidence. At the motion hearing, the court stated the opinions were

beyond the expertise of the declarants to the extent the opinions discussed “risk

management” or “how to manage parks.”

       When the ruling is on materials that are submitted in connection with

summary judgment, this court conducts a de novo review. Keck v. Collins, 181

Wn. App. 67, 82, 325 P.3d 306 (2014). We may affirm the trial court’s decision “on

any basis supported by the record.” Bavand v. OneWest Bank, 196 Wn. App. 813,

825, 385 P.3d 233 (2016).

       Under ER 702, if “specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue,” an expert witness “may

testify.” This requires a determination that “the testimony will assist the trier of fact

and that the witness qualifies as an expert.” Behr v. Anderson, 18 Wn. App. 2d

341, 374, 491 P.3d 189 (2021). Finally, a court may exclude expert testimony if

the expert testifies about “‘information outside [their] area of expertise.’” Watness

v. City of Seattle, 11 Wn. App. 2d 722, 749, 457 P.3d 1177 (2019) (quoting In re

Marriage of Katare, 175 Wn.2d 23, 38, 283 P.3d 546 (2012)).




other two contested elements (knowledge and latency). As we find dismissal in favor of the City
was proper, the court’s denial of Natalicheva’s motion to reconsider the summary judgment order
was not error.


                                             -8-
No. 82329-9-I/9


       A.     Common Knowledge

       If the expert opinion is a matter of common knowledge, and the court “needs

no expert testimony as an aid to understanding, the court may exclude it.” Ball v.

Smith, 87 Wn.2d 717, 725, 55 P.2d 936 (1976). Paragraph 22 of the Haney

declaration opines that the target zone “invited beach patrons (targets) to sit or

recline in the shaded area.” This opinion is no more than common knowledge and

is therefore unhelpful to the court as expert testimony. Paragraph 26 of the Haney

declaration concludes the City’s maintenance of the target area “was an act of

converting a natural state of the land.” This is also common knowledge and

unhelpful to the court as expert testimony. It is improper under ER 702.

       Paragraph 22 of the Greenforest declaration also suggests the maintained

area “would invite beach patrons” to sit or recline. This is also common knowledge

unhelpful to the court. Paragraph 25 of the Greenforest declaration states the area

where Natalicheva was injured looked like exhibits D and E, which are photos of

the actual area. This again is common knowledge and unhelpful to the court, which

could simply look at the photos of the actual area, which the City agreed it

maintained.

       The court properly struck paragraphs 22 and 26 of the Haney declaration

and paragraphs 22 and 25 of the Greenforest declaration as they contained

nothing more than common knowledge unhelpful to the court.


       B.     Legal Conclusions

       An expert may give testimony “embracing the ultimate issue,” but testimony

“must be disregarded to the extent that it contains purely legal conclusions.” Tortes



                                        -9-
No. 82329-9-I/10


v. King County, 119 Wn. App. 1, 13, 84 P.3d 252 (2003). Paragraph 23 of the

Haney declaration states the City’s maintenance of the grassy area “[was a] factor[]

that contributed to [the] Plaintiff’s injuries,” and had the City not maintained the

area “[the] Plaintiff’s injuries would not have occurred.” This is an improper legal

conclusion that attempts to reach the elements of Natalicheva’s negligence claim.

Paragraph 23 of the Greenforest declaration opines maintaining the area “was an

intentional act by the City to convert a natural state of the land to an artificial one.”

This too is an improper legal conclusion.

       The court properly struck Paragraph 23 of the Haney declaration and

Paragraph 23 of the Greenforest declaration under ER 702.


       C.     Outside Scope of Expert Knowledge

       Finally, a court may also exclude expert testimony if the expert testifies

about “information outside [their] area of expertise.” Watness, 11 Wn. App. 2d at

749 (quoting Katare, 175 Wn.2d at 38).

       Haney declared he is a “Board Certified Master Arborist,” a registered

consulting arborist, and is qualified in tree risk assessment. He does not state any

experience directly related to park management, but does have experience in tree

risk management and “tree risk assessment,” which he testifies includes

knowledge about mitigation plans to prevent injuries. Based on this expertise,

paragraphs 21, 24, and 25 are not beyond Haney’s scope of expertise as it relates

to vegetation growth, risk mitigation, and tree risk assessment. These paragraphs

were improperly excluded.




                                         - 10 -
No. 82329-9-I/11


        Greenforest is also a certified arborist and is qualified to conduct tree risk

assessment. Like Haney’s, Paragraph 21 of Greenforest’s declaration opines

about potential risk mitigation strategies the City could have used. This was proper

given his risk assessment experience. Paragraph 24 describes what the natural

state of the area might look like without maintenance, which is also within

Greenforest’s area of expertise.            Paragraphs 21 and 24 of the Greenforest

declaration should have been considered by the court.

        While the court erred in excluding several paragraphs of Natalicheva’s

expert declarations, this does not end our analysis of the issue. “When a trial court

makes an erroneous evidentiary ruling, the question on appeal becomes whether

the error was prejudicial.” Driggs v. Howlett, 193 Wn. App. 875, 903, 371 P.3d 61

(2016). Only if an error “affects the outcome of the case,” will it constitute grounds

for reversal. Id. Even considering the portions of Natalicheva’s expert declarations

the trial court ordered stricken, she fails to raise a material issue of fact as to

artificiality and her claim fails as a matter of law. As a result, the trial court’s error

is harmless and does not justify reversal.3

        While Natalicheva’s injuries are unquestionably horrific, to hold as she

suggests would directly contradict the express intention of the legislature when it

created recreational use immunity to encourage landowners to open their

properties for public use. The trial court appropriately applied the standard set out



         3 Although we conclude under a de novo review that the court erred in striking portions of

the expert declarations, we review an order denying a motion for reconsideration for an abuse of
discretion. Phillips v. Greco, 7 Wn. App. 2d 1, 9, 433 P.3d 509 (2018). Because the court’s decision
was not based on untenable grounds or reasons, and as the error is harmless, the court did not err
in denying Natalicheva’s motion for reconsideration of the order striking portions of the expert
declarations.


                                              - 11 -
No. 82329-9-I/12


in Davis and properly dismissed the suit against the City based on statutory

immunity.

      Affirmed.




WE CONCUR:




                                   - 12 -